Citation Nr: 1232029	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-26 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected plantar fasciitis.  

2.  Entitlement to a compensable initial disability rating for service-connected hyperhydrosis.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a bilateral hip and leg disability, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at an August 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.






FINDINGS OF FACT

1.  The Veteran's hyperhydrosis is manifested by moisture on her hands which causes embarrassment and slipping, but does not disable her from handling paper and tools.  

2.  Prior to September 14, 2010, the Veteran's plantar fasciitis was manifested by mild symptoms.  

3.  From September 14, 2010, the Veteran's plantar fasciitis has been manifested by moderately disabling symptoms such as pain on manipulation and use of her feet.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hyperhydrosis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7832 (2011).

2.  The criteria for an initial compensable rating for plantar fasciitis had not been met prior to September 14, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

3.  The criteria for a 10 percent rating for plantar fasciitis have been met since September 14, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2006 and October 2007 letters satisfied the duty to notify provisions with respect to the Veteran's underlying service connection claims, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2006 and September 2010; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports noted a review of the Veteran's medical history, interview as to his situations of greatest impairment, a complete physical examination to include range of motion and neurologic evaluation, and radiology testing.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for hyperhydrosis and plantar fasciitis was granted in a December 2006 rating decision, and initial noncompensable ratings were assigned under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7832, and 38 C.F.R. § 4.71a, Diagnostic Code 5276, respectively.  

Hyperhydrosis 

Under Diagnostic Code 7832, ratings of 0 and 30 percent are authorized.  A noncompensable rating is warranted where, after therapy, the Veteran is able to handle paper and tools, while a 30 percent rating is warranted where the Veteran is unable to handle paper or tools because of moisture, and the inability is unresponsive to therapy.   

The evidence of record does not support a compensable initial rating based on Diagnostic Code 7832.  The August 2006 VA examination report noted that the Veteran had been diagnosed with, and service connection had been in effect for, hyperhydrosis.  But the examiner indicated that the Veteran had been treated by a dermatologist with Rubinol, and that her symptoms had resolved.  The examiner found no interference with the Veteran's duties or activities.  VA treatment records dated between August 2006 and October 2010 do not indicate that the Veteran is unable to handle papers or tools due to moisture.  Rather, the only treatment record to reference the nature of the Veteran's disability (dated in April 2008) indicates that acupuncture treatment had helped.  Private treatment records and reports (dated between May 2006 and August 2011) submitted by the Veteran during her hearing are negative for symptoms related to hyperhydrosis.  

The Board notes that findings in the September 2010 VA examination report indicate symptomatic hyperhydrosis.  The examiner noted the Veteran's complaints that her disability had worsened, that she had difficulty completing paperwork due to hand sweating, and that she occasionally notes a decreased ability to grip especially with a steering wheel, and while holding her children.  The Board notes that the Veteran reiterated these complaints during her August 2011 hearing.  The examiner noted that the Veteran reported using an ineffective medication previously, but that an anti-perspirant she had been using more recently had helped "slightly."  The Veteran also indicated that the disability did not cause excoriations, rashes, lesions, vesicles, or night time symptoms.  She indicated that symptoms occurred with stress, anxiety, and fatigue.  The examiner noted that the Veteran's hands were moist and clammy during the initial part of the examination, but that the condition had "improved over the next 20 minutes."  In the conclusion of the report, the examiner stated that the Veteran's hyperhydrosis could impact her job as a massage therapist as the hand sweating caused difficulty with charting and documentation, and may affect client "perception/concern."  But the examiner also indicated that the Veteran was employed full time, and had missed no time from her job due to her symptoms.  

In sum, the medical and lay evidence of record indicates that the Veteran has symptomatic hyperhydrosis in her hands that may or may not be alleviated by therapy or medication.  But the evidence would not support the conclusion that the symptoms disable her from handling paper or tools.  Despite the symptoms, the evidence is clear that she is able to handle paper and tools.  Her disability causes her embarrassment, discomfort, inconvenience, and perhaps even difficulty in handling paper and tools.  Nevertheless, she has retained the ability to handle such objects.  For these reasons, an initial compensable rating is not warranted.

Plantar Fasciitis 

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate impairment, either unilateral or bilateral, involving weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  Severe impairment, which is indicated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 20 percent rating for unilateral disability, and a 30 percent rating for bilateral disability.  Pronounced disability, indicated by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating for unilateral disability, and a 50 percent rating for bilateral disability.  

The evidence of record does not support a compensable initial rating based on Diagnostic Code 5276 prior to September 14, 2010, the date of the Veteran's most recent VA examination.  However, from that date, the Board finds a 10 percent rating warranted.  

The August 2006 VA examination report noted that the Veteran had been diagnosed and service connection had been granted for plantar fasciitis.  But the examiner found that, due to use of orthotics and a night brace, the Veteran was "able to walk around fairly normally."  VA treatment records dated between August 2006 and October 2010 do not indicate that the Veteran was experiencing difficulty due to her plantar fasciitis.  Rather, the only evidence referring to the feet in these records indicated that the Veteran had a normal gait.  The private treatment records and reports (dated between May 2006 and August 2011) are negative for symptoms related to plantar fasciitis, although a May 2006 record did note that she had the disorder.  In sum, this evidence indicates either asymptomatic plantar fasciitis or mild symptoms at most.  

The findings in the September 2010 VA examination indicated moderate impairment, however.  The Veteran indicated worsening daily pain due to her disability, especially when standing on her feet for more than 90 minutes.  The Veteran indicated an inability to run more than one mile.  She indicated use of a night brace, and Motrin.  The examiner noted complaints of pain, heat, stiffness, weakness, and lack of endurance.  On examination, the examiner noted tenderness as evidenced by, on the left foot, pain on palpation of the arch and the lateral aspect of the foot and mid tarsal area and, on the right foot, pain on palpation of mid arch and at ball of foot at 1st and 2nd metatarsal heads.  The examiner also noted mild pain on palpation at the heel and the hind foot.  An x-ray of the right foot indicated minor spurring on the first metatarsal phalangeal joint, and indicated a round lucency overlying the plantar aspect of the anterior os calcis, possible artifact due to projection, small cyst, not excluded.  On the left foot, x-ray evidence indicated bipartite medial hallux sesamoid bone with smooth margins.  

Similarly, the Veteran testified at her August 2011 Board hearing that on average she experienced foot pain 20 days per month, even while utilizing over-the-counter medications, stretching exercises, icing, and other nonprescription efforts.  Based on this evidence, the Board finds a 10 percent rating warranted for moderate impairment.  The September 2010 examination findings indicate pain on manipulation and use of both the feet, perhaps due to some form of deformity noted by x-ray evidence.  

However, the next-highest rating of 20 percent is unwarranted as the evidence does not indicate severe impairment with such symptoms of marked deformity, swelling on use, or characteristic callosities.  Despite the Veteran's complaints of pain, the September 2010 examiner noted no evidence of painful motion.  Moreover, the examiner noted no evidence of swelling, instability, redness, fatigability, weakness, abnormal weight bearing, deformity, malunion, nonunion, or muscle atrophy.  The examiner indicated that the Veteran was capable of performing all activities of daily living, of walking one to three miles, and of standing on her feet during work for up to one hour.  The examiner noted a normal gait without a limp.  Moreover, the examiner reported that the Veteran indicated that she did not miss any work in the previous 12 months as a result of her foot disability.   

The Board further notes that the evidence of record does not show that the Veteran's foot disabilities cause a level of functional loss greater than that already contemplated by the 10 percent rating granted in this decision.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  Although the Veteran has offered lay evidence that she experiences pain while walking, standing, and running, the record nevertheless indicates that she has full range of motion, and full functionality in her feet.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings at issue in this matter are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of hyperhydrosis and plantar fasciitis, and for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The evidence does not indicate that the Veteran is unable to use her hands productively despite the moisture on her hands, and, despite her reported pain while standing, walking, and running, the evidence does not indicate severe foot disability and deformity.  Moreover, the evidence reflects that the Veteran is currently employed full-time.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of her disabilities.  Thus, no extraschedular referral is required.

The preponderance of the evidence is against the Veteran's claim for a compensable rating for hyperhydrosis, and her claim for a compensable rating for plantar fasciitis prior to September 2010.  As to these findings, there is no doubt to be resolved, and higher initial ratings for these disabilities are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hyperhydrosis is denied.

Entitlement to an initial compensable rating for plantar fasciitis, prior to September 14, 2010 is denied.

Entitlement to a 10 percent rating, but no greater, for plantar fasciitis beginning September 14, 2010 is granted, subject to laws and regulations governing the payment of monetary awards.  

	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran claims entitlement to service connection neck and back disabilities on both a direct basis and on a proximate basis as caused or aggravated by one or more service-connected disabilities.  The Veteran's November 1999 enlistment reports of medical examination and medical history are negative for neck and back disabilities; the report of medical examination found the Veteran's neck and back to be normal.  Service treatment records indicate that the Veteran reported neck and back symptomatology during active service.  

However, the record also contains private treatment records from 1997 and 1998 documenting the Veteran's involvement in a motor vehicle accident in 1997, with treatment through early 1998, even though by mid-1998 her private physician had cleared a return to work on the basis that her symptoms had resolved.  The Veteran herself has credibly testified that her current symptomatology began in 2001 during service.  however, neither the Veteran, nor the Board, are medical professionals, and it is not clear whether the Veteran's current back and neck disabilities have any relation to the 1997 injuries, such that the current disabilities had their onset prior to service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disabilities noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The first question before the Board is whether the Veteran's neck and back disabilities, diagnosed since service, preexisted service, and if so, were permanently aggravated by service beyond the natural progression of the conditions.  The record contains no medical opinion addressing this question.  Moreover, the record does not contain a medical opinion addressing whether the Veteran's neck and back disabilities were incurred directly during service, or whether neck and back disabilities are secondary to service-connected plantar fasciitis.  Remand is required for additional medical inquiry therefore.  

Additionally, the Veteran claims service connection for a bilateral hip and leg, and a left shoulder disability, both to include as secondary to a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  The record also does not contain a VA examination addressing these claims.  

The claims of entitlement to service connection for bilateral hip and leg disabilities, and for a left shoulder disability, depend in part on the outcome of the claims of entitlement to service connection for neck and back disabilities.  If service connection is ultimately granted for either a neck or back disability, then the possibility exists that a hip, leg, or shoulder disability might also be service-connected.  Therefore, these issues are inextricably intertwined with the issues of entitlement to service connection for neck and back disabilities, and must therefore also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the issues of entitlement to service connection for neck, back, hip and leg, and left shoulder disabilities are REMANDED for the following actions:

1.  If either VA or private treatment records addressing any of these disabilities are currently outstanding, such treatment records should be included in the claims file.  The Board notes that the Veteran indicated during her August 2011 hearing that she had private medical insurance.  

2.  Schedule the Veteran for a VA examination to determine the etiology of her neck and back disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion regarding the Veteran's neck and back disabilities.  

The examiner should address the issue of aggravation by stating whether the evidence clearly and unmistakably establishes that the Veteran's diagnosed neck and back disabilities preexisted service, and if so, whether either clearly and unmistakably was not aggravated by service.  The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and was not aggravated by service, the evidence be obvious, manifest, and undebatable in establishing that it preexisted service and that it was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.  

If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran's neck and back disabilities preexisted service or finds that each did pre-exist service but was not clearly and unmistakably not aggravated by service, he or she should then address whether the Veteran's neck and back disabilities had their onset in service or are otherwise related to her military service.  Onset of the disability may occur during service even if the Veteran would have developed the disability had she not served in the military.  

If the examiner offers a negative opinion regarding aggravation during service, and regarding direct onset during service, he or she should then address the Veteran's alternative claim that her neck and back disabilities are secondary to her service-connected plantar fasciitis.  In such an opinion, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability or more) that a neck or back disability (or both disabilities) was caused or aggravated by the Veteran's service-connected plantar fasciitis.  

The examiner(s) are advised that the Veteran is competent to report her symptoms and history, and that such descriptions, if credible, must be considered in formulating any opinions.  Moreover, a complete rationale must be provided for any opinion expressed by any examiner.  

3.  If service connection is granted for a back disability, the Veteran should then be scheduled for an examination to determine the etiology of her bilateral hip and leg disabilities.  If either a hip or leg disability is diagnosed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a hip or leg disability was caused or aggravated by the service-connected back disability. 

If the examiner finds that a hip or leg disability is not secondary to a service-connected back disability, he or she should provide an opinion addressing whether a hip or leg disability had its onset in service or is otherwise related to her military service.    

4.  If service connection is granted for a neck disability, then schedule the Veteran for an examination to determine the etiology of her left shoulder disability.  If a left shoulder disability is diagnosed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that a left shoulder disability was caused or aggravated by the service-connected neck disability. 

If the examiner finds that a left shoulder disability is not secondary to a service-connected neck disability, he or she should provide an opinion addressing whether a left shoulder disability had its onset in service or is otherwise related to military service.    

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.  

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


